Citation Nr: 0701612	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for depression, with 
anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to December 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision in 
which the RO denied service connection for depression, with 
anxiety and insomnia.  In July 2003, the veteran filed a 
notice of disagreement (NOD).  The RO issued a statement of 
the case (SOC) in October 2003, and the veteran filed a 
substantive appeal (via a memorandum from his representative) 
in December 2003.

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO (a Travel Board 
hearing); a transcript of that hearing is associated with the 
claims file.  In December 2004, the Board remanded the claim 
for additional development.  After completing the requested 
actions, the RO continued the denial of the claim, as 
reflected in a June 2006 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although two physicians have opined that the veteran's 
psychiatric disorders are related to a physical assault that 
occurred during service as described by the veteran, the 
preponderance of the evidence contradicts the veteran's 
allegations regarding the occurrence of the in-service 
physical assault.

3. Service medical records reflect two in-service notations 
indicating that the veteran suffered from insomnia, 
headaches, and nervousness; however, the separation 
examination was normal for all systems, and the clinical 
evidence reflects that the veteran was first treated for 
insomnia, depression, and anxiety in September 1998, 
approximately thirty-four years after separation from 
service.


CONCLUSION OF LAW

The criteria for service connection for depression, with 
anxiety and insomnia, are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The March 2003 pre-rating letter notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and informed him that to support a claim 
for service-connected compensation benefits, the evidence 
must show three things: an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  The RO also gave 
examples of the types of evidence that would help it make its 
decision.  Thereafter, the veteran and his representative 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.

The Board also finds that the pre-rating notice in March 2003 
and the post-rating notice letters in January and September 
2005 collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used).  The March 2003 letter explained VA's 
duty to assist the veteran generally, and the January 2005 
letter advised that VA is responsible for obtaining medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The March 2003 and 
September 2005 letters identified non-Federal medical 
providers from whom the RO had not yet obtained a response 
and requested the veteran's assistance in obtaining said 
evidence.  The March 2003 letter told the veteran to send any 
medical reports that he had, to respond to the letter in the 
manner indicated, and to send the needed evidence promptly.  
The January 2005 letter specifically advised the veteran, on 
page 2, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents substantially 
meeting the VCAA's notice requirements were furnished to the 
veteran both before and after the June 2003 rating action on 
appeal.  However, the Board finds that any delay in issuing 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that the veteran's claim was 
fully developed and readjudicated after notice was provided.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 492 (2006); Pelegrini, 18 Vet. 
App. at 122-124).  As indicated below, the veteran has been 
afforded several opportunities to present information and 
evidence pertinent to his service connection claim.  As a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the most recent, January and 
September 2005 notice letters-which further completed VA's 
notice requirements-and additional opportunity to provide 
information and/or evidence pertinent to the claim under 
consideration, the veteran's claims were readjudicated on the 
basis of all the evidence of record in June 2006 (as 
reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue in this case.  In 
addition, the RO provided information regarding disability 
ratings and effective dates in the June 2006 SSOC.  The Board 
points out that any error in the timing or form of that 
notice is harmless.  Because the Board's decision herein 
denies service connection for the claimed disability, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service VA and private medical records through 
2006.  The transcript of the August 2004 Board hearing is of 
record.  In addition, pursuant to the Board's January 2005 
remand, the RO obtained recent treatment records regarding 
the veteran's psychiatric disability from the North Chicago 
VA Medical Center (VAMC) and all outstanding service 
personnel records.  Significantly, with one exception, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence that has not been obtained.  The one 
exception is the veteran's claim in his July 2006 letter 
(received by the Board in October 2006) and elsewhere that 
the Court Martial records of the serviceman who allegedly 
assaulted him should be obtained.  However, VA has on several 
occasions as described above invited the veteran to submit 
information and evidence pertinent to his claim, including 
lay statements describing the events that occurred in 
service.  See, e.g., January 2005 letter, p. 1.  In these 
circumstances, VA's duty to assist obligations do not extend 
to obtaining the service records of an individual other than 
the claimant in this case, particularly when no waiver of any 
privacy rights associated with the records of other 
individuals has been obtained.  Thus, the record presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006). Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d) (2006).

The veteran has been diagnosed with depressive disorder and 
insomnia, depression, and anxiety on multiple occasions, as 
reflected in treatment records of his private physician, Dr. 
"D.M.", in the report of a May 2003 VA examination, and in 
recent VA outpatient treatment (VAOPT) records and recent 
private treatment notes of Dr. "P.K." and the Rush North 
Shore Medical Center.  

In an April 2004 letter, Dr. "D.M." wrote that the veteran 
had consistently stated that his sleep problems began in 
service as a result of two assaults "which have been 
documented in Navy records."  Dr. "D.M." noted a February 
1963 service medical record (SMR) that indicated the veteran 
had insomnia, which, according to the veteran, had occurred 
shortly after the initial assault.  He enclosed the relevant 
SMR, which included subsequent notations indicating treatment 
for insomnia.  Based on his review of the medical records 
including the SMRs, and his treatment of the veteran since 
September 1998, Dr. "D.P." concluded that "the veteran has 
suffered from insomnia continuously since being intimidated, 
threatened, and subsequently assaulted by a shipmate which 
events are a matter of Navy record, and are causally linked 
to his insomnia."  The physician who prepared the May 2003 
VA examination report, after reviewing the claims file and 
recounting the veteran's statements regarding the in-service 
assault, concluded that, "Based on the treatment record, it 
is less likely than not that his current psychiatric 
conditions are related to that documented in the service 
between February 1963 and August 1963.  However, if given the 
benefit of the doubt, it is least likely as not that his 
current condition is related to events in the service."

Thus, as the Board stated in its December 2004 remand, as 
there is evidence of a current disability that two physicians 
have indicated are related to the events described in service 
by the veteran, "this case turns on whether it is 
established that the alleged in-service physical assaults in 
fact occurred."  See Board Decision, at 3 (Dec. 29, 2004).  
In order to assist in making this determination, the Board 
requested that the RO obtain any outstanding service 
personnel records, as those records might contain notations 
regarding the in-service personal assaults.  The RO obtained 
those records.  Based on its review of these records along 
with the SMRs and other records in the claims file, the Board 
finds that the preponderance of the evidence contradicts the 
veteran's account of the in-service assault. 

At the Travel Board hearing and in written submissions, the 
veteran has contended that he was involved in numerous 
physical confrontations with other service members. The 
information he has provided as to these claimed assaults has 
primarily concerned a 1963 incident in which another 
serviceman aboard the ship on which the veteran was 
stationed, allegedly picked up a patrolman's night stick and 
threatened to kill the veteran, and the veteran was forced to 
defend himself with a deck knife. According to the veteran, 
following this incident he was incarcerated aboard the ship 
for a period of five and one-half days for his own safety; he 
claims to have also been incarcerated on a second occasion 
for three days after allegedly disobeying orders. The veteran 
further states that subsequent to his incarceration (it is 
not clear from the record whether he is referring to first or 
second alleged period of incarceration), he was assigned 30 
days of extra duty on at least two occasions, which required 
him to work 4 additional hours beyond his normal 12-hour a 
day work schedule. During the first 30 days of extra duty, he 
was treated for insomnia, and this treatment continued 
through the duration of his service. The veteran also 
maintains that the serviceman who had attacked him with a 
weapon was later court-martialed and given a bad conduct 
discharge as a result of his role in the incident. 
Additionally, the veteran has asserted that there were 
several other instances in which he, along with some of his 
shipmates, were either beaten or threatened by other 
servicemen.

Neither the SMRs nor service personnel records support the 
veteran's account.  The SMRs reflect only that in February 
1963, the veteran indicated he could not sleep and was 
prescribed medication, and that in March 1963, he complained 
of headaches, insomnia, and nervousness for the past two 
weeks.  A physical examination was essentially negative, and 
the veteran was to be evaluated in six days.  That appears to 
be the last notation regarding this symptomatology, and the 
December 1964 separation examination indicates that on 
clinical examination all systems, including neurologic and 
psychiatric, were normal.  The service personnel records do 
contain numerous references to disciplinary action being 
taken against the veteran; none of them, however, refer to 
any incident of assault at or near the time of the initial, 
February 1963 notations of insomnia.  For example, an April 
1963 court memorandum and associated administrative documents 
indicate that the veteran failed to obey lawful orders of a 
superior petty officer and was confined on bread and water 
for three days, was reduced to the next inferior rate of 
seaman recruit, forfeited 1/2 a month's pay for two months, and 
was restricted to his ship for forty days.  In July 1963, the 
veteran was found to have unlawfully carried a concealed 
weapon and sentenced to extra duties for fourteen days.  A 
May 1964 administrative document indicated that the veteran 
was an unauthorized absentee from his ship of a short time.  
A subsequent notation on the same document indicates that the 
veteran was recommended for reenlistment.

Thus, the evidence does not support the veteran's allegation 
regarding the existence of an in-service disease, injury or 
event (i.e., the assault), which is a necessary element for a 
finding of service connection.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005) (generally, to establish service 
connection, a veteran "must show (1) a current disability; 
(2) an in-service precipitating disease, injury or event; and 
(3) nexus between the current disability and the in-service 
events").  The private and VA opinions described above based 
their conclusions that the veteran's current depression, 
anxiety, and insomnia are related to service on a history of 
the in-service assaults provided by the veteran.  The Board 
cannot disregard these medical opinions solely on the 
rationale that they are based on a history given by the 
veteran, see Coburn v. Nicholson, 19 Vet. App. 427, 432-433 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006); 
the Board does not do so here.  Rather, the Board finds that 
the other facts in record contradict the facts provided by 
the veteran that formed the basis of the opinion.  See 
Kowalski, 19 Vet. App. at 179 (citing Reonal v. Brown, 5 Vet. 
App. 458 (1993)).  See also Coburn, 19 Vet. App. at 432 
(citing Kowalski) (reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran).  The facts that contradict those 
provided by the veteran are the SMR notations which show only 
complaints of headaches, insomnia, and nervousness in 
February and March 1963, prior to his April 1963 confinement; 
the absence of any reference in the SMRs to an assault as the 
possible source of these headaches, insomnia, and 
nervousness, and the absence of reference to the assaults 
against the veteran in the service personnel records, which 
do detail the infractions committed by the veteran and would 
be expected to explain the surrounding circumstances if they 
explained or justified his actions.   

In addition, the absence of subsequent notations regarding 
insomnia or other psychiatric problems in the SMRS and the 
normal separation examination findings, combined with the 
fact that the first clinical evidence of post-service 
insomnia, anxiety, or depression is the February 1998 date of 
commencement of treatment cited by Dr. "D.M." in his July 
2003 letter, reflect that service connection is not warranted 
on the basis of either (1) the existence of a chronic 
psychiatric disorder in service and the manifestation of the 
same disorder at a later date, or (2) continuity of 
symptomatology.  See Rose v. West, 11 Vet. App. 169, 171-172 
(1998) (citing 38 C.F.R. § 3.303(b) (2006)).

The Board also points out that no other medical evidence 
pertaining to the veteran's psychiatric disabilities provides 
a basis for a grant of service connection.  For example, 
recent January 2003 to June 2005 VA outpatient treatment 
(VAOPT) notes and those of Dr. "P.K." and the Rush North 
Shore Medical Center from June 2004 to August 2005 diagnose 
depression, generalized anxiety disorder, and insomnia on 
multiple occasions without discussing the etiology of this 
disorder.  Moreover, notations such as the one in the May 
2005 VAOPT note of "depression with anxiety and insomnia, 
diagnosed x 1963" appear to be mere reiterations of the 
veteran's reported history (without real comment by the 
examiner), and hence, to do not constitute a medical opinions 
as etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

As for the lay statements of the veteran and his former wife 
that he experienced insomnia during and shortly after 
service, and the statement of his current wife that the 
veteran told her of his continuous insomnia since that time, 
these statements are not supported by the evidence of record, 
including the normal separation examination findings and the 
lengthy time between separation from service and clinical 
diagnosis and treatment of the disorder.  Moreover, to the 
extent that these statement attempt to address the medical 
matters on which this case turns, i.e., the existence of an 
in-service injury, disease, or event and its relationship to 
the veteran's current psychiatric disabilities, as laypersons 
without the appropriate medical training and expertise, the 
veteran, his former and current spouses, and other lay 
witnesses are not competent to render a probative 
(persuasive) opinion such a medical matter.  See Bostain v. 
West, 11 Vet. App; 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App.492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining, however sincerely, on matters requiring 
medical knowledge).

As a final point, the Board also notes that in the June 2003 
rating decision, the RO referred to the fact that in one 
version of the December 1962 report of medical history the 
veteran crossed out a "yes" answer to the question whether 
he now had or had ever had frequent trouble sleeping, and 
answered, "No."  A May 2003 VA examiner concluded that the 
veteran's "preexistent insomnia condition" was not 
aggravated by service, and the RO apparently based the denial 
of the claim in part of this lack of aggravation.  
(Parenthetically, the Board notes that neither the October 
2003 SOC nor the June 2006 SSOC rely on the existence of a 
preexisting disorder not aggravated by service in denying the 
claim; rather, each relies on the absence that a chronic 
disability occurred in or is related to service).  

In addition to the basic service connection principles, noted 
above, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment. 38 U.S.C.A. 
§§ 1111 (West 2002).  This presumption may be rebutted by 
clear and unmistakable evidence showing that the disorder 
existed prior to entry into service and that the disorder was 
not aggravated by such service.  See VAOPGCPREC 3-03 (July 
16, 2003).  During the veteran's Board hearing, he explained 
that he changed his answers regarding the existence of many 
other disorders and such a change in answer should not be the 
basis of a denial (p. 6).  He also testified and submitted a 
lay statement from his sister stating hat he did not have 
insomnia prior to service.  The Board finds that the crossing 
out of the "Yes," answer to the question whether he had or 
had ever had frequent trouble sleeping constitutes neither a 
notation of a defect, infirmity, or disorder nor clear and 
unmistakable evidence that a disorder existed prior to 
service, particularly in light of the normal psychiatric and 
neurological findings on the December 1962 active duty 
examination and February 1961 enlistment examination.  The 
veteran is therefore presumed to have been in sound condition 
at the time of entry into service, and the Board's denial of 
his claim for service connection is based on the reasoning 
explained in the preceding paragraphs of this decision.

For the reasons explained above, the Board concludes that 
service connection for depression, with anxiety and insomnia, 
must be denied. I n reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for depression, with anxiety and insomnia, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


